Dunn, Cartwright and Cooke, JJ., dissenting: The respondent received money for services to be rendered and kept the money without rendering the services, in the meantime deceiving his clients by false statements as to their cases. He returned a part of the money when charges were made against him and prosecution was imminent. He had a license to practice law, which he used to obtain money dishonestly. He should be permanently deprived of the opportunity to do this and his name should be stricken from the roll of attorneys.